                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

JAMES ARTHUR SHARKEY                                                                 PLAINTIFF

VS.                                                    CIVIL ACTION NO.: 4:18-CV-17-JMV

HUMPHREYS COUNTY, MISSISSIPPI, ET AL.                                            DEFENDANTS


                                             ORDER

       This matter is before the court on the “Motion for Discovery” filed by plaintiff, James

Sharkey. The court, having considered the motion, finds that it is not well taken as discovery in

this case has been stayed. The motion may be re-urged should the stay of discovery be lifted by

further order of the court.

       SO ORDERED, this Tuesday, March 10, 2020.

                                      /s/ Jane M. Virden
                                      UNITED STATES MAGISTRATE JUDGE
